September 30, 2005

Mr. Harry Herzog
Herzog Carp & McManus
7500 San Felipe, Suite 675
Houston, TX 77063-1711

Mr. H. Miles Cohn
Sheiness Scott Grossman & Cohn, L.L.P.
1001 McKinney, Suite 1400
Houston, TX 77002-6420

RE:   Case Number:  04-1003
      Court of Appeals Number:
      Trial Court Number:

Style:      ARTURO FLORES, ET AL.
      v.
      MILLENNIUM INTERESTS, LTD., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures
|cc:|Mr. Charles F. Fulbruge   |
|   |III                       |
|   |Mr. J. Ken Nunley         |
|   |Mr. Vincent L. Hazen      |
|   |Mr. Bill Davis            |
|   |The Hon. Deborah G.       |
|   |Hankinson                 |